Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-24-1996

InfoComp Inc v. Electra Prod Inc
Precedential or Non-Precedential:

Docket 96-3039




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"InfoComp Inc v. Electra Prod Inc" (1996). 1996 Decisions. Paper 17.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/17


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT



                           No. 96-3039


                          INFOCOMP, INC.,

                                 v.

    ELECTRA PRODUCTS, INC.; ELECTRA FONT TECHNOLOGIES, INC.;
         CHELGRAPH PRODUCTS LIMITED; CHELGRAPH LIMITED;
     EDWARD (TED) BARTON; DAVID LEE KING; KEVIN P. MAHONY;
                 DEREK J. KYTE; ROBERT B. SMITH


                             O R D E R


           BEFORE: SCIRICA and COWEN, Circuit Judges,
                  and POLLAK*, District Judge

         The Petition for Panel Rehearing filed by appellant in
the above-entitled case is hereby granted, and the Opinion and
Judgment filed on December 24, 1996, is hereby vacated.
                                    By the Court,


                                                      /s/ Robert E. Cowen
                                      Circuit Judge

Dated:   March 17, 1997